DETAILED ACTION
Claims 1-4, 7-9, 11-20 and 23 allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 919 in figure 9.  The final sentence of paragraph [0113] discusses eye-reflecting portion 921 includes “polarizer 918,” which is a possible inadvertent typographical error and 919 was meant instead of 918.  The examiner respectfully suggest amending the specification, paragraph [0113], page 50 line 1, to change 918 to 919.  
The drawings are further objected to because in figure 7A the element 725, an eye-reflecting portion, is a bracket indicating the eye-reflecting portion includes layers 728, 730 and 732.  However, said bracket does not indicate polarizer 726 as part of the eye-reflecting portion 725, as discussed in paragraph [0067].  The examiner respectfully suggest amending the bracket 725 in figure 7A to indicate that the eye-reflecting portion includes layers 726, 728, 730 and 732.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1, 17 and 20 the prior art taken either singly or in combination fails to anticipate or fairly suggest the pancake lens block, a head mounted display including said pancake lens block, and a method of assembling said pancake lens block as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a pancake lens block specifically including, as the distinguishing features in combination with the other limitations, a first stack of at least three quarter wave plates which transmit a portion of light from a source; followed by a partial reflector; followed by a second stack of at least three quarter wave plates whose optical axes are orthogonal and oriented in a different order that reversely maps to the first stack, followed by a reflective polarizer configured to reflect the portion of light selectively transmitted by the second stack back to the partial reflector through the second stack, where the partial reflector reflects a second portion of the light from the second stack back to the reflective polarizer; and an anti-eye-reflection portion configured to: receive the second portion of light passed from the reflective polarizer, where the anti-eye-reflection portion includes 2Application No.: 16/160,128Attorney's Docket No.: 007726.0587U1a polarizer; a third stack of at least three quarter wave plates; and an anti-reflective material.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
Applicant’s arguments, see remarks, filed March 3, 2020, with respect to claim rejections under 112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under 112 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE G KING/Primary Examiner, Art Unit 2872                                                           April 22, 2021